 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat immediately follows is patently indefensible.Nor do I believethat the majority gain any greater cogency from the fact that theEmployer may have misconstrued theNash-Finchdecision.I canfind no warrant for setting aside an election because of a misinterpre-tation of a decision.The test, as the Board has repeatedly held, iswhether the statements made in the course of a preelection campaignwere reasonably calculated to interfere with the employees' freedomof choice .3Applying that test to the facts under consideration, I haveno alternative but to dissent from the majority's finding.$National FurnitureMannfactui img Company, Inc ,106 NLRB 1300.CLAYTON& LAMBERTMANUFACTURINGCOMPANY,ORDNANCEDIVISIONandLODGE 681, DISTRICT 27, INTERNATIONAL ASSOCIATION OF MA-CHINISTS,AFL, PETITIONER.Case No. 9-IBC-21?3.February8,1955Decisionand OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harold M. Kennedy, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Contract-Bar IssueThe Steelworkers moved to dismiss the petition on the ground thatthe current contract bars an election of representatives at this time.The contract provides that it is to be effective until December 20,1953, but that 60 days prior to that date the parties thereto shallcommence negotiations looking to the execution of a new contract totake effect upon the expiration date of the existing contract.The1Fall City Carpenters District Council, United Brotherhood of Carpenters and Joinersof America,and Millwrights,Conveyors,and Machinery Erectors,Local Union 2209, AFL,affiliatedwith the Fall City Carpenters District Council,were permitted to intervene onthe basis of cards signed by 23 of the 38 employees involved,authorizing the Millwrights,Conveyors and Machinery Erectors,Local Union 2209, to represent them for purposes ofcollective bargainingLocal Union No. 4811, United Steelworkers of America,CIO, was allowed to interveneon the basis of its contractual interest in the employees herein involved.111 NLRB No. 91. CLAYTON & LAMBERT MANUFACTURING COMPANY541petition was filed on November 24, 1953.As the contract contains noautomatic renewal provisions and as the petition was filed within thelaet,month of the term of the contract, we find that the petition wastimely filed and the contract is not a bar to an election of representa-tives at this time.The motion is denied.The UnitContentionsThe Petitioner seeks to represent all machine repairmen A and B,oilers, and powerhouse operators of the Employer's maintenance de-partment, or, in the alternative, any unit or units the Board mayfind appropriate.The Carpenters indicated that its intervention wascoextensive with the unit requests of the Petitioner.Of the 38 employees involved in this proceeding, 4 are powerhouseoperators, 9 are oilers, and 25 are classified as machine repairmanA or B. The machine repairman classification is primarily a payrollclassification and encompasses employees with varying skills andduties.Among these repairmen are employees who primarily per-ing, pipefitting work, and mechanics who specialize in mechanicalrepair of automotive parts, pumps, hydraulic presses, refrigerationequipment, and New Britain lathes. These employees are all part ofthe Employer's maintenance department, in which is also includedvarious electrician classifications.With the exception of the power-house employees, they work throughout the plant in carrying out theirfunction of maintaining and repairing the Employer's productionequipment.Although the machine repairmen are assigned to particu-lar types of repair work in accordance with their experience andability, the Employer does not hesitate to interchange them when theneed arises.Fifty percent of the machine repairmen had no previousexperience when hired by the Employer. The five repairmen B arenot assigned to any particular mechanic or particular variety of main-tenance work but assist all mechanics as the need arises.None of theemployees are required to do precision machining.They fabricatesome parts which do not require precision work.It is apparent that the broad unit sought by the Petitioner is inap-propriate for severance from the existing production and mainte-nance unit, because it consists of a heterogeneous group of employeeswith differing skills and functions.'We therefore find this unit to beinappropriate.In its alternative unit request the Petitioner indicated its willing-ness to represent any unit or units the Board may find to be appro-priate.We must therefore consider whether any possible grouping ofemployees may constitute an appropriate unit.2 aummison Homes,Inc.,98 NLRB 1048, 1051. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe oilers:These employees' duties consist of the repetitive oilingof machines which duties can be mastered with as little as 30 days'training.They work under the same conditions and supervision asthe machine repairmen and can progress to machine repairmen posi-tions.We find that they are not craftsmen and that they do not con-stitute a departmental unit capable of being severed from a produc-tion and maintenance unit.Accordingly we find that the oilers donot constitute an appropriate unit.The carpenter:We find it unnecessary to determine whether thecarpenter is a craftsman.As there is only one carpenter, we wouldnot direct an election to determine whether he wished to be representedseparately in any event.'The painters:As neither the Petitioner nor the Carpenters tradi-tionally represents painters, we find that a unit of painters isinappropriate.4The powerhouse employees:We find that a unit of powerhouse em-ployees is also inappropriate for the reason that neither the Petitionernor the Carpenters traditionally represents powerhouse employees .5Remaining machine repairmen:None of the remaining machine re-pairmen possess the skills or perform the duties normally associatedwith craftsmen.6Though some of these employees had considerableExperience in their particular trades before their employment by theEmployer, others had very little or no experience when hired by theEmployer.Notwithstanding their lack of experience, after very shortperiods of time they received the same classification rating and thesame rate of pay as the more experienced employees.The welders:The record shows that although the welders are classi-fied as machine repairmen, they spend at least 75 percent of their timewelding and all of them in the estimation of the maintenance depart-ment superintendent, are capable of handling any welding job. Theyhad previous welding experience when employed by the Employer.They are not assigned to work with a particular craft, but comprise apool of welders and work throughout the plant. Prior to its decisioninAmerican Potashthe Board permitted severance of welders suchas those here involved on the ground that their skills are sufficientlyhigh to justify separate representation in any event.'However, in theAmerican Potashdecision, the Boardannouncedits new principles governing the severance of craft employees fromproduction and maintenance units.Of the principles set forth there-in, the rule against a further extension of theNational Tubedoctrine,3 Fritzsche Brothers,Inc ,107 NLRB 887.4 American Potash & ChemicalCorporation,107 NLRB 14186 AmericanPotash & Chemical Corporation, supra6 Gunnison Homes, Inc,supra.Sawyer BiscuitCompany,92 NLRB 1447,p. 14497lnternationalPaper Company,96 NLRB 295, p. 297.The StandardRegister Com-pany,106 NLRB351;National ContainerCorp.ofWisconsin,97NLRB 1007, p. 1014. CLAYTON & LAMBERT MANUFACTURING COMPANY543and the rule requiring that the union seeking to sever a craft groupfrom a larger unit must be one which traditionally represents thatcraft, have, perhaps, received the most attention.But of equal im-portance to an understanding of the Board's craft severance policiesis the statement that :In adopting our new rule, we wish to make it clear that the re-quirement that the unit sought to be severed must be a true craftgroup will be rigidly enforced in cases where severance is soughton that basis.We propose to exercise great care in making certainthat in the administration of this rule only groups exercising gen-uine craft skills will be embraced within the ambit of the rule,and the requirements will not be relaxed over a period of time.We feel that the problem is one of administration rather than con-cept.We are also of the opinion that under the rule we areadopting fewer groups will be severed but that, at the same time,the principle of craft independence will be maintained.In keeping with the above principles, we have reexamined the que,;-tion of whether welders may properly be considered craft employeesfor the purpose of applying our craft severance policies. It is ourjudgment that the Board's past practice of finding that welders mayconstitute a separate craft unit is the result of too loose an applicationof the craft concept.' It ignores the fact that Congress, in prohibitingthe Board from finding that any craft unit is inappropriate on thegrounds of a past bargaining history on a broader basis, demonstrateda concern for the equities of craft employeesandcraft unions,' byguaranteeing to craft employees the opportunity to decide whetherthey wished to be represented separately.Congress recognized that,the special problems of craft employees had occasioned the rise of craftunions which have devoted themselves to the special problems of aparticular craft group. In our view, Congress provided craft em-ployees with an opportunity to declare for severance from a broaderunit, despite the possible disruption of a stabilized bargaining rela-tionship which might ensue, because it was persuaded that the benefitsresulting from a guarantee to craft employees of the right to be rep-resented on a separate basis by unions which through long experienceand familiarity had gained a special competence in representing theirspecial interests, outweighed the advantages to be gained from continu-ing the preexisting form of representation.10Keeping in mind these considerations, we think it relevant to exam-ine why the development of welding as a method of uniting metals hasnot been accompanied by the contemporaneous rise and successfulBSee cases cited in footnote 7, where a bare recital that the employees involved wereengaged in welding was sufficient to warrant their severance from a broader unit.6 Ame, ican Potash & Chemical Company, supra.10 See in this regard the legislative history detailed in theAmerican Potashdecision. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrowth of a union concerned only with the problems of welders." Thevery lack of such a unionis anindication that welders do not havethe distinctive and traditionally recognized interests of true craft em-ployees.Indeed the AFL has consistently taken the position thatwelding is a process and not a trade and that it should not become theexclusive use of anytrade, occupation,or union'12but that individualwelders who utilize the welding process in the performance of a basiccraft, belong to the union which has control over the basiccraft inwhich the welder is also skilled, and that those welders who performonly welding belong to whichever union can win theirallegiance.Such a position necessarily involves a determination on the part of theAFL that welding is not a separate and distinct craft. In maintainingthis position the AFL was no doubt influenced by the fact that nor-mally no long period of instruction is necessary before a worker cancompetently perform the operations required of a welder."TheAFL's position in this regardseemsto have been recognized by theBureau of Apprenticeship 14 which does not list welding as an ap-prenticeable occupation.Though the bureau cautions that the list isnot to be considered final or conclusive, it seems plain to us that withrespect to such a widely used technique as welding, its exclusion fromthe list necessarily implies that it does not meet the standards of anapprenticeable occupation, and probably for the reason that the bureauconsiders it to be merelypartof an apprenticeable trade.i5In the light of these considerations, we find that welding as such isnot a separateand distinct craft within the meaning of the definitionset forth inAmerican Potash.Consequently we shall no longer per-mit welders as a group to be severed from an established productionand maintenance unit.However, we shall in future craft severanceproceedings, include welders who are regularly assigned to work withparticular crafts, in a unit of the particular craft to which the welders"The Directory of Labor Unions in America, 1953, published by the Bureau of LaborStatistics,lists two welders unions,with a total membership of only 1,030 members. Theyare the Welders & Cutters Union (Ind.) with 100 members and the National Union, UnitedWelders of America(Ind ) with 930 members. Neither of these unions is listed in the1948 Directory of Labor Unions of AmericaThe development of welding as a means ofuniting metals began before World War I. Information furnished by the Bureau of LaborStatistics to this agency indicates that there are approximately 250,000 welders presentlyemployed in the United States.la See convention proceedings of the American Federation of Labor for the years 1916,1920, 1934, 1936, 1940, 1941.'-Convention proceeding of the American Federation of Labor, 1941, p. 524, whereinMr. Frey stated: "Now as most of you know . . . but with the enormous increase ofwelding replacing riveting in ship construction and other construction welding schoolshave been set up all over the country, and they turn out what is known as sixty-dayweldersOur International Unions have taken these young men with only sixty days'experience,and secured for them the basic rate of pay we secure in agreements for the mostcompetent mechanicsThereare no men engaged in any form of metal work who haveprofitedso much in dollars and cents and in wages and conditions as welder members ofthese unions "14 See the National Apprenticeship Program, United States Department of Labor,Bureauof Apprenticeship, 1952.15 Ibid.Criteria for Apprenticeable Occupations. SWIFT & COMPANY545are assigned, if we are satisfied that on the basis of training or experi-ence the welders utilize a high degree of skill."As the welders involved herein are not assigned to work with anyparticular craft, we find that they do not constitute an appropriateunit for severance purposes.As no possible grouping of employees may constitute an appro-priate unit, we shall dismiss the petition.[The Board dismissed the petition.]MEMBER RODGERS, concurring :I agree with the holding in this case to the effect that this Boardwill no longer permit welders as a group to be severed from a produc-tion and maintenance unit. I would reach such result on these histori-cal bases : (1) That welders as such have not been traditionally repre-sented by any labor organization devoted solely or primarily to therepresentation of welders, and (2) that welders have historically beentreated for representation purposes as part of other crafts-plumbers,machinists, etc.-with which they work in conjunction.By agreeing with the result here, I expressly reject any contentionor inference that welding is not a recognized craft, and that a qualifiedwelder does not possess craft skills.MEMBER MuRDocr, took no part in the consideration of the aboveDecision and Order.16 Cf.International Paper Company,supra.SWIFT & COMPANYandTRUCK DRIVERS AND WAREHOUSEMEN, LOCAL414,INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL,PETITIONER.Case No. 13-RC-4160.February 8,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hubert J. Sigal, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization named below claims to represent cer, al nemployees of the Employer.111 NLRB No. 85.